 1   Michael Jay Leizerman (Pro Hac Vice)
     Rena Mara Leizerman (Pro Hac Vice)
 2   Leizerman & Associates
     3450 W. Central Avenue, Suite 328
 3   Toledo, OH 43606
     Phone: (800) 628-4500
 4   Facsimile: (888) 838-8828
     Email: michael@leizerman.com
 5          rena@leizerman.com
 6   Matthew L. Sharp
     Nevada State Bar 4746
 7   Law Office of Matthew L. Sharp
     432 Ridge Street
 8   Reno, NV 89501
     Phone: (775) 324-1500
 9   Facsimile: (775) 284-0675
     Email: matt@mattsharplaw.com
10
     Attorneys for Plaintiff Allen M. Miller
11

12                           IN THE UNITED STATES DISTRICT COURT

13                                 FOR THE DISTRICT OF NEVADA
14   ALLEN M. MILLER,
                                                        Case No.: 3:17-cv-00408-MMD-WCG
15
                      Plaintiff,
16
     v.
17
     C.H. ROBINSON WORLDWIDE, INC.,                     STIPULATION AND ORDER TO
18   RONEL R. SINGH, RHEAS TRANS, INC.,                 EXTEND TIME TO FILE RESPONSE TO
     And KUWAR SINGH dba RT SERVICE,                    DEFENDANT C.H. ROBINSON
19                                                      WORLDWIDE, INC.’S MOTION FOR
                     Defendants.                        ATTORNEY FEES AND NONTAXABLE
20                                                      COSTS

21
            Pursuant to Local Rule IA 6-1 and 7-1, the parties, by and through their respective counsel,
22
     hereby stipulate and request that this Court extend the deadline for plaintiff to file his response to
23
     Defendant C.H. Robinson Worldwide, Inc.’s Motion for Attorney Fees and Nontaxable Costs (Dkt.
24
     No. 86) until January 14, 2019. C.H. Robinson’s motion was filed on November 27, 2018.
25
            This is the first stipulation for extension of time to file a response to the motion. The present
26
     deadline for plaintiff to file his response is December 11, 2018. The parties stipulate to extend the
27
28
                                                       1
 1   deadline for plaintiff to file and serve his response to Defendant C.H. Robinson Worldwide, Inc.’s

 2   Motion for Attorney Fees and Nontaxable Costs to and including January 14, 2019.

 3          Reasons for Request for Extension: Counsel for plaintiff need additional time due to the

 4   press of business and holidays.

 5          DATED: December 7, 2018

 6                                        /s/ Michael Jay Leizerman
                                          Michael Jay Leizerman (Pro Hac Vice)
 7
                                          Rena Mara Leizerman (Pro Hac Vice)
 8                                        Leizerman & Associates
                                          3450 W. Central Avenue, Suite 328
 9                                        Toledo, OH 43606
                                          Phone: (800) 628-4500
10                                        Facsimile: (888) 838-8828
                                          michael@leizerman.com
11                                        rena@leizerman.com

12                                        Matthew L. Sharp
                                          Nevada State Bar 4746
13                                        Matthew L. Sharp, Ltd.
                                          432 Ridge Street
14                                        Reno, NV 89501
                                          Phone: (775) 324-1500
15                                        Facsimile: (775) 284-0675
                                          matt@mattsharplaw.com
16
17                                        Attorneys for Plaintiff Allen M. Miller

18                                        /s/ Michael A. Burke
                                          Michael A. Burke (SBN 11527)
19                                        Michael E. Sullivan (SBN 5142)
                                          Robison, Sharp, Sullivan & Brust
20                                        71 Washington Street
                                          Reno, NV 89503
21                                        Phone: (775) 329-3151
                                          Facsimile: (775) 329-7941
22                                        mburke@rssblaw.com
                                          msullivan@rssblaw.com
23
                                          Attorneys for Defendant C.H. Robinson Worldwide, Inc.
24
25
     IT IS SO ORDERED.
26                                        _____________________________________
                                          UNITED STATES DISTRICT JUDGE
27                                        Dated: _______________________________
                                                  December 10, 2018

28
                                                     2
 1                                   CERTIFICATE OF SERVICE
 2
             Pursuant to FRCP 5 and LRIC 4-1, I hereby certify that on this 7th day of December,
 3   2018, I electronically filed the foregoing with the Clerk of the Court by using the electronic filing
     system which served the following individuals electronically:
 4
     Michael E. Sullivan
 5   Michael A. Burke
     Robison, Simons, Sharp & Brust
 6   71 Washington Street
     Reno, NV 89503
 7   msullivan@rssblaw.com
     mburke@rssblaw.com
 8   Attorneys for Defendant C.H. Robinson Worldwide, Inc.
 9   David M. Zaniel
     Ranalli, Zaniel, Fowler & Moran, LLC
10   50 West Liberty Street, Suite 1050
     Reno, NV 89501
11
     dzaniel@ranallilaw.com
12   Attorney for Defendants Ronel Singh, Kuwar Singh & Rheas Trans, Inc.

13
                                            /s/ Michael Jay Leizerman
14                                          Michael Jay Leizerman
                                            Attorney at Law
15
16
17

18
19
20

21
22
23

24
25
26

27
28
                                                       3
